 )EC:ISIO)NS ()F NATIONAl LABOR REL.ATIONS BOARDWyandotte Savings Bank and Retail Store Employ-ees Union, Local 876, United Food and Com-mercial Workers International Union, AFL-CIO. Cases 7-CA-17258, 7-CA-17259, and 7-CA- 17260July 1, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MF MBI RSJENKINS AND TRUESI)ALEUpon charges filed on January 7, 1980, by RetailStore Employees Union, Local 876, United Foodand Commercial Workers International Union,AFL-CIO, herein called the Union, and dulyserved on Wyandotte Savings Bank, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 7, on January 11, 1980, issued an Orderconsolidating cases and complaint in Cases 7-CA-17258 and 7-CA-17259 and a complaint in Case 7-CA-17260 against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November 5,1979, following a Board election in Cases 7-RC-15286 and 7-RC-15287, the Union was duly certi-fied as the exclusive collective-bargaining repre-sentative of Respondent's employees in the unitsfound appropriate; and that, on December 17, 1979,following a Board election in Case 7-RC-15292,the Union was duly certified as the exclusive col-lective-bargaining representative of Respondent'semployees in the unit found appropriate therein.lThe complaint in Cases 7-CA-17258 and 7-CA-17259 alleged in addition that commencing on orabout December 19, 1979, and at all times thereaf-ter, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, althoughthe Union has requested and is requesting it to doso. Similarly, the complaint in Case 7-CA-17260'Official notice is taken of the record In the repreenatilon proceed-ings, Casees 7-RC-15286, 7-RC-15287 and 7-RC 15292, as the term"record" is defined in Setss 102 68 and 102 69(g) of Ihe Hoard's Rulesand Regulation%, Series 8, as amended. See LIV Elkctroyvitemils. Inc. 166NLRB 938 (1967). enfd 388 F 2d 683 (4th Cir 1968); Go/ldpen Age Bevcer.age Co., 167 NLRB 151 (1967), enfd. 415 F2d 26 (5th Cir 1969); Inter-type Co. v. PenRllo, 269 F Supp 573 (DC Va 1967): I/lletr Corp., 164NLRB 378 (1967). enfd 397 F.2d 91 (7th Cir 19h68) Sec 9(d) of theNLRA, as amended250 NLRB No. 47alleged that commencing on or about December28, 1979, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On January18, 1980, Respondent filed its answer to the com-plaints admitting in part, and denying in part, theallegations in the complaints.On February 13, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion totransfer the above cases to and to continue pro-ceedings before the Board, a motion to consolidatethese proceedings, and a Motion for SummaryJudgment. Subsequently, on February 28, 1980, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent has challenged the bargaining unitdetermination made by the Board in its Decisionon Review and Direction of Election in the under-lying representation cases.2It is well settled that inthe absence of newly discovered or previously un-available evidence or special circumstances a re-spondent in a proceeding alleging a violation ofSection 8(a)(5) is not entitled to relitigate issueswhich were or could have been litigated in a priorrepresentation proceeding.3Accordingly, we findthat the issue in question is not properly litigable inthis unfair labor practice proceeding.In addition, Respondent challenges the sufficien-cy of the bargaining unit description in Case 7-CA-17260 because of an alleged deviation betweenthe unit alleged appropriate in the complaint andthe unit found appropriate in the Board's earlierDecision.4After carefully examining all relevantdocuments, we have concluded that Respondent'sargument lacks merit. Respondent further contendsthat the Charging Party has demanded to bargainin a consolidated bargaining unit consisting of threebranch bank units rather than in the individualbranch bank units found appropriate by the Board245 NI. RI No 120 (1979)' Sec Piftrburgh Plute G/La\ Co ,. N. L R.R., 13 U 5 146, 162 (1941);Rulnc aid Rcgulaltiion of the Hoard. Sec 102 67() and 10)2 69()4 245 NI RI] No 12) WYANDO()FTE SAVINGS BANKin the underlying representation cases. The recordreveals that in its letters requesting bargaining theUnion simply requested negotiations with respectto the three branch bank units in question, and didnot request bargaining with respect to a mergedunit. Hence, this contention also lacks merit, andwe shall grant the Generaly Counsel's Motion forSummary Judgment.On the basis of the entire record, the Boardmakes the following:FINI)INGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent hasmaintained its principal office and place of businessat 3005 Biddle Avenue, in Wyandotte, Michigan.Respondent maintains 13 branches in the State ofMichigan. Respondent is, and has been at all timesmaterial herein, engaged in commerical and generalbanking. Respondent's branches located at 1028Oak Street, Wyandotte, Michigan, 10680 HaggertyRoad, Belleville, Michigan, and 20659 NorthlineRoad, Taylor, Michigan, are the only facilities in-volved in this proceeding. During the calendaryear ending December 31, 1979, which period isrepresentative of its operations during all times ma-terial hereto, Respondent in the course and con-duct of its business operations derived gross rev-enues from is banking operations in excess of$500,000. During the same period of time Respond-ent received moneys and credits in excess of$50,000 which were sent directly to the Michiganlocations from sources outside the State of Michi-gan and furnished money, credits, and bankingservices valued in excess of $50,000 directly to per-sons and firms engaged in interstate commerce.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union, Local 876,United Food and Commercial Workers Internation-al Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitsThe following employees of Respondent consti-tute units appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of theAct:All full-time and regular part-time employees,including all tellers, receptionists, secretaries,clerical employees, co-op students, manage-ment trainees, housekeeping employees, assist-ant branch manager and branch administrativeassistant employed by the Employer at its fa-cility located at branch #2, 1028 Oak Street,Wyandotte, Michigan, but excluding all branchmanagers, driver-messengers, guards and su-pervisors as defined in the Act.All full-time and regular part-time employees,including all tellers, receptionists, secretaries,clerical employees, co-op students, manage-ment trainees, housekeeping employees, assist-ant branch manager and branch administrativeassistant employed by the Employer at is fa-cility located at branch #12, 10680 HaggertyRoad, Belleville, Michigan, but excluding allbranch managers, driver-messengers, guardsand supervisors as defined in the Act.All full-time and regular part-time employees,including all tellers, receptionists, secretaries,clerical employees, co-op students, manage-ment trainees, housekeeping employees, assist-ant branch managers and branch administra-tive assistant, employed by the Employer at itsfacility located at branch #9, 20659 NorthlineRoad, Taylor, Michigan, but excluding allbranch managers, driver-messengers, guardsand supervisors as defined in the Act.2. The certificationOn October 26, 1979, a majority of the employ-ees of Respondent in each unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 7, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in the re-spective units on November 5, 1979, in Cases 7-RC-15286 and 7-RC-15287 and on December 17,1979, in Case 7-RC-15292, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 26, 1979, inCases 7-CA-17258 and 7-CA-17259 and com-mencing on or about December 26, 1979, in Case7-CA-17260, and at all times thereafter, the Unionhas requested Respondent to bargain collectively3h3 DECISIONS ()F NATIONAL LABOR RELATIONS BOARDwith it as the exclusive collective-bargaining repre-sentative of all the employees in the above-de-scribed unit. Commencing on or about December19, 1979 in Cases 7-CA-17258 and 7-CA-17259and on or about December 28, 1979 in Case 7-CA-17260, and continuing at all times thereafter todate, Respondent has refused, and continues torefuse, to recognize and bargain with the Union asthe exclusive representative for collective bargain-ing of all employees in these units.Accordingly, we find that Respondent has, sinceon or about December 19, 1979, in Cases 7-CA-17258 and 7-CA-17259, and since on or about De-cember 28, 1979, in Case 7-CA-17260, and at alltimes thereafter, refused to bargain collectivelywith the Union as the exclusive representative ofthe employees in the appropriate units, and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR L.ABORPRACTICES UPON COMMERCEThe activities of Wyandotte Savings Bank setforth in section III, above, occurring in connectionwith its operations described in section 1, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate units, and, if understandings arereached, embody such understandings in signedagreements.In order to insure that the employees in the ap-propriate units will be accorded the services oftheir selected bargaining agent for the period pro-vided by law, we shall construe the initial period ofcertification as beginning on the date Respondentcommences to bargain in good faith with theUnion as the recognized bargaining representativein the appropriate units. See Mar-Jac Poultry Com-pany, Inc., 136 NLRB 785 (1962); Commerce Com-pany d/b/a Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817; Burnett Construction Company,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI USIONS OF LAW1. Wyandotte Savings Bank is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Retail Store Employees Union, Local 876,United Food and Commercial Workers Internation-al Union. AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time employees,including all tellers, receptionists, secretaries, cleri-cal employees, co-op students, management train-ees, housekeeping employees, assistant branch man-ager, and branch administrative assistant employedby the Employer at its facility located at branch#2, 1028 Oak Street, Wyandotte, Michigan, but ex-cluding all branch managers, driver-messengers,guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b)of the Act.All full-time and regular part-time employees, in-cluding all tellers, receptionists, secretaries, clericalemployees, co-op students, management trainees,housekeeping employees, assistant branch manager,and branch administrative assistant employed bythe Employer at its facility located at branch #12,10680 Haggerty Road, Belleville, Michigan, but ex-cluding all branch managers, driver-messengers,guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b)of the Act.All full-time and regular part-time employees, in-cluding all tellers, receptionists, secretaries, clericalemployees, co-op students, management trainees,housekeeping employees, assistant branch manag-ers, and branch administrative assistant employedby the Employer at its facility located at branch#9, 20659 Northline Road, Taylor, Michigan, butexcluding all branch managers, driver-messengers,guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since November 5, 1979, in Cases 7-CA-17258 and 7-CA- 17259, and since December 17,1979 in Case 7-CA-17260, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.364 WYANI)O()TTF SAVIN(iS 1ANK5. By refusing on or about December 19, 1979 inCase 7-CA- 17258 and 7-CA 17259 and on orabout December 28, 1979, in Case 7-CA-17260,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive representative of all the employees of Re-spondent in the appropriate units, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusals to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing.employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Wyandotte Savings Bank, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Store Em-ployees Union, Local 876, United Food and Com-mercial Workers International Union, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate units:All full-time and regular part-time employees,including all tellers, receptionists, secretaries,clerical employees, co-op students, manage-ment trainees, housekeeping employees, assist-ant branch manager and branch administrativeassistant employed by the Employer at its fa-cility located at branch #2, 1028 Oak Street,Wyandotte, Michigan, but excluding all branchmanagers, driver-messengers, guards and su-pervisors as defined in the Act.All full-time and regular part-time employees,including all tellers, receptionists, secretaries,clerical employees, co-op students, manage-ment trainees, housekeeping employees, assist-ant branch manager and branch administrativeassistant employed by the Employer at its fa-cility located at branch #12, 10680 HaggertyRoad, Belleville, Michigan, but excluding allbranch managers, driver-messengers, guardsand supervisors as defined in the Act.All full-time and regular part-time employees.including all tellers, receptionists, secretaries,clerical employees, co-op students, manage-ment trainees, housekeeping employees, assist-ant branch managers and branch administra-tive assistant employed by the Employer at itsfacility located at branch #9, 20659 NorthlineRoad, Taylor, Michigan, but excluding allbranch managers, driver-messengers, guardsand supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitswith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifunderstandings are reached, embody such under-standings in signed agreements.(b) Post at its Wyandotte, Belleville, and Taylor,Michigan, facilities copies of the attached noticemarked "Appendix."5Copies of said notice, onforms provided by the Regional Director forRegion 7, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced. or covered byany other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In1 the eent Ithat Ihis Order i, enforced bh a1 Judgment of , I 'it tedStales Coiurt (of Appeals, the "ords in Ihe nolcii c rTlding "Poited h1Order of the National I.ahor Relation, IBo ard", h;lil read "l'o.ted P'uril-ant to a Judgment of the lUnited Slate.. C'ourt of Appeal I linfiorilg iOrder of the National L abor Relalion, , Bioard "APPENDIXNOT ICI 10 EMPI!O OI. SPoSTII ) B ORDI)IR Of IHINATIONAI LABOR Rl. At IONS BOARI)An Agency of the United States GovernmentWIL Wll l NOt refuse to bargain collectivelyconcerning rates of pay, wages. hours, andother terms and conditions of employment I)tECISI()NS ()F NAI ()ONAI I.ABOR RE.ATI()NS BOARI)with Retail Store Employees Union, Local876, United Food and Commercial WorkersInternational Union, AFL-CIO, as the exclu-sive representative of the employees in thebargaining units described below.Wli WIllI NOI in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WI: wni.i, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if understandingsare reached, embody such understandings in asigned agreement. The bargaining units are:All full-time and regular part-time employ-ees, including all tellers, receptionists, secre-taries, clerical employees, co-op students,management trainees, housekeeping employ-ees, assistant branch manager and branch ad-ministrative assistant employed by the Em-ployer at its facility located at branch #2,1028 Oak Street, Wyandotte, Michigan, butexcluding all branch managers, driver-mes-sengers, guards and supervisors as defined inthe Act.All full-time and regular part-time employ-ees, including all tellers, receptionists, secre-taries, clerical employees, co-op students,management trainees, housekeeping employ-ees, assistant branch manager and branch ad-ministrative assistant employed by the Em-ployer at its facility located at branch #12,10680 Haggerty Road, Belleville, Michigan,but excluding all branch managers, driver-messengers, guards and supervisors as de-fined in the Act.All full-time and regular part-time employ-ees, including all tellers, receptionists, secre-taries, clerical employees, co-op students,management trainees, housekeeping employ-ees, assistant branch managers and branchadministrative assistant employed by theEmployer at its facility located at branch#9, 20659 Northline Road, Taylor, Michi-gan, but excluding all branch managers,driver-messengers, guards and supervisors asdefined in the Act.WY AND)()O 'I SAVINGS BANK